Exhibit 10.2

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “First Amendment”), dated
as of January 26, 2017, is by and among BioUrja Trading, LLC, a Delaware limited
liability company (“Purchaser”), and Dakota Plains Holdings, Inc., a Nevada
corporation and Dakota Petroleum Transport Solutions, LLC, a Minnesota limited
liability company (jointly, the “Companies” or “Sellers”). Purchase and Sellers
are sometimes referred to herein, individually as a “Party,” and collectively,
as the “Parties”.

 

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated as of December 19, 2016 (the “APA”), pursuant to which the Sellers will
sell substantially all of their assets to Purchaser pursuant to the terms and
conditions in the APA;

 

WHEREAS, the Sellers have filed a petition (the “Chapter 11 Petition”) for
relief under Chapter 11 of the United States Bankruptcy Code (the “Bankruptcy
Code”) in the United States Bankruptcy Court for the District of Minnesota (the
“Bankruptcy Court”) commencing a chapter 11 case (the “Bankruptcy Case”) and are
operating as debtor in possession.

 

WHEREAS, the Sellers, are managing their assets as “debtor-in-possession” under
the jurisdiction of the Bankruptcy Court and in accordance with the applicable
provisions of the Bankruptcy Code;

 

WHEREAS, the Bankruptcy Court approved an Expedited Order (A) Approving Bidding
Procedures And Bid Protections In Connection With The Sale Of Substantially All
Of The Debtors’ Assets, (B) Approving The Form And Manner Of Notice Thereof, (C)
Scheduling An Auction And A Sale Hearing, (D) Approving Procedures For The
Assumption And Assignment Of Contracts, And (E) Granting Related Relief (Docket
No. 38), entered in the Bankruptcy Court on December 29, 2016 (“Bidding
Procedures Order”) setting forth procedures for an auction of substantially all
of the Sellers’ assets;

 

WHEREAS, the APA expressly provided in Section 2.1 and Article VII that there
would be an Auction and the Sellers may increase the Purchase Price pursuant to
the Bidding Procedures Order;

 

WHEREAS, on January 23, 2017, the Sellers held the Auction pursuant to the
Bidding Procedures Order, at which time, the Purchaser and Seller agreed that
the Purchaser shall increase the Purchase Price, as reflected herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and intending to be legally bound hereby, the Parties hereby
agree as follows:

 

1.                    Defined Terms. All capitalized terms used herein and not
otherwise defined herein shall have the meanings given to them in the APA.

 

2.                    Amendment to Section 1.1. Section 1.1 of the APA is hereby
amended by adding a new subsection 1.1(t) to read as follows:

 

“(t) All of Seller’s accounts receivables as of the date of Closing.”

 

 

 

 

 

 
 

3.                    Amendment to Section 2.1(a). Section 2.1(a) of the APA is
hereby amended and restated in its entirety to read as follows:

 

“The aggregate consideration (collectively, the “Purchase Price”) to be paid for
the purchase of the Purchased Assets shall be: (i) the assumption of Assumed
Liabilities, and (ii) cash in an amount equal to ten million eight hundred and
fifty thousand dollars ($10,850,000) minus the Cure Cost Reduction, if any, and
minus the dollar amount of real or personal property Taxes allocated to Sellers
pursuant to Section 11.1(b) (including any real or personal property taxes for a
pre-closing period that Purchaser either pays at Closing or assumes and agrees
to pay after Closing);”

 

4.                    Amendment to Section 2.3(e). Section 2.3(e) of the APA is
hereby amended and restated in its entirety to read as follows:

 

(i)““Cash Consideration” means $10,850,000 minus the Cure Cost Reduction, if any
and minus the dollar amount of real and personal property Taxes allocated to
Sellers pursuant to Section 11.1(b) (including any real or personal property
Taxes for any Pre-Closing Tax Period that Purchaser either pays at the Closing
or assumes and agrees to pay after the Closing).”

 

5.                    Amendment to Sections 3.1. Section 3.1 of the APA is
hereby amended so that the defined term “Closing Date Payment” shall replace the
defined term “Purchase Price” in the third line thereof.

 

6.                    Amendment to Section 4.7. Section 4.7 of the APA is hereby
amended so that the word “have” shall replace the word “has” in the eighth line
thereof.

 

7.                    Amendment to Section 4.10. Section 4.10 of the APA is
hereby amended so that the word “have” shall replace the word “has” in each
appearance in the eleventh and thirteenth lines thereof.

 

8.                    Amendment to Section 10.1. Section 10.1 of the APA is
hereby amended as follows:

 

(a)Section 10.1(l) shall be deleted and replaced with “Section 10.1(l)
[Reserved].”;

 

(b)Section 10.1(s) shall be deleted and replaced with ““Bidding Procedures
Order” means an order substantially in the form attached hereto as Exhibit C and
otherwise in form and substance reasonably satisfactory to Sellers and
Purchaser.”; and

 

(c)Section 10.1(yy) shall be deleted and replaced with “Section 10.1(yy)
[Reserved].”.

 

9.New Section 12.14. The APA is amended by adding a new Section 12.14 as
follows:

 

 

 

2
 

“Section 12.14. Purchaser Designee. The Parties agree that any references to
Purchaser herein shall apply to the Purchaser Designee, if Purchaser designates
such a party pursuant to Section 1.1.”

 

10.                 Entire Agreement. The APA, as amended by this First
Amendment, embodies the entire understanding among the Parties with respect to
the subject matter thereof and hereof and can be changed only by an instrument
in writing executed by all of the Parties.

 

11.                 Conflict of Terms. In the event of a conflict or
inconsistency between the terms of the APA and those of this First Amendment,
the terms of this First Amendment shall control and govern the rights and
obligations of the Parties.

 

12.                 Ratification. Except to the extent amended hereby or
inconsistent herewith, all of the terms, covenants, conditions, and provisions
of the APA shall remain in full force and effect, and the Parties hereby
acknowledge and confirm that the same are in full force and effect.

 

13.                 Execution. This First Amendment may be executed in two or
more counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument. Facsimile or other electronic signatures
shall be accepted by the Parties as originals.

 

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

 

 

3
 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

  BIOURJA TRADING, LLC               By:  [image_001.jpg]       Name:  Shék Jain
      Title:  Chief Operating Officer                         AMIT BHANDARI, AS
TO SECTION 12.13               By: [image_001.gif]                        
DAKOTA PLAINS HOLDINGS, INC.               By:  [image_002.jpg]       Name: 
Gabriel G. Claypool       Title:  President, CEO & COO                        
DAKOTA PETROLEUM TRANSPORT SOLUTIONS, LLC               By:  [image_002.jpg]    
  Name:  Gabriel G. Claypool       Title:  Manager            

 

 

 

 

 

 

 

 



4